 Case 3:19-cv-00017-GMG Document 15 Filed 04/17/20 Page 1 of 2 PageID #: 54




                    IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF WEST VIRGINIA
                                MARTINSBURG


JASMINE YOUNG,

              Petitioner,

v.                                                     CIVIL ACTION NO.: 3:19-CV-17
                                                       (GROH)

WARDEN FENTZEL, FCI Hazelton,

              Respondent.

               ORDER ADOPTING REPORT AND RECOMMENDATION

       Now before the Court is the Report and Recommendation (“R&R”) of United States

Magistrate Judge Robert W. Trumble. Pursuant to this Court’s Local Rules, this action

was referred to Magistrate Judge Trumble for submission of a proposed R&R.

Magistrate Judge Trumble issued his R&R [ECF No. 13] on March 23, 2020. Therein,

Magistrate Judge Trumble recommends the Petitioner’s § 2241 petition [ECF No. 1] be

denied and dismissed without prejudice.

       Pursuant to 28 U.S.C. § 636(b)(1)(C), this Court must conduct a de novo review of

the magistrate judge’s findings where objection is made. However, the Court is not

required to review, under a de novo or any other standard, the factual or legal conclusions

of the magistrate judge to which no objection is made. Thomas v. Arn, 474 U.S. 140,

150 (1985). Failure to file timely objections constitutes a waiver of de novo review and

of a petitioner’s right to appeal this Court’s Order. 28.U.S.C. § 636(b)(1); Snyder v.

Ridenour, 889 F.2d 1363, 1366 (4th Cir. 1989); United States v. Schronce, 727 F.2d 91,

94 (4th Cir. 1984).
 Case 3:19-cv-00017-GMG Document 15 Filed 04/17/20 Page 2 of 2 PageID #: 55




       Objections to Magistrate Judge Trumble’s R&R were due within fourteen plus three

days of service. 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b). The R&R was mailed to

the Petitioner by certified mail on March 23, 2020.        ECF No. 13.      The Petitioner

accepted service on March 26, 2020. ECF No. 14. To date, no objections have been

filed. Accordingly, this Court will review the R&R for clear error.

       Upon careful review of the R&R, it is the opinion of this Court that Magistrate Judge

Trumble’s R&R [ECF No. 13] should be, and is hereby, ORDERED ADOPTED for the

reasons more fully stated therein. Therefore, the Petitioner’s § 2241 Petition [ECF No.

1] is DENIED and DISMISSED WITHOUT PREJUDICE.

       This matter is ORDERED STRICKEN from the Court’s active docket. The Clerk

of Court is DIRECTED to mail a copy of this Order to the pro se Petitioner by certified

mail, return receipt requested, at her last known address as reflected on the docket sheet.

       DATED: April 17, 2020




                                             2
